DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1,10 are currently pending in the application
Claim 1,10 are rejected under 35 USC 112.
Claim 1 is rejected under 35USC 103
Claim 10 is allowed. 
This action is made FINAL.
Response to Amendments
The Amendment filed 01/15/2020 has been entered. Claims 1, 10 remain pending in the application. 
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
A side wall of the rotary pin
A bottom surface of the buckle plate
A front side and a rear side of the rotary shaft
A reset spring
A bolt arranged on a bottom surface of the buckle plate
the 15reset spring has two ends separately making contact with the buckle plate and the mounting base body, and the bolt has a top fixed to a bottom surface of the buckle plate and a bottom matched with the clamping groove.
concaves matched with the rotary pin are formed in the rotary pin bearing seats, and the rotary pin is mounted in the concaves;
A battery 
A wire
Arc-shaped structure of the arm rest
A control chip
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
The foldable dip net in a folded position
the lock structure comprises a buckle plate, a middle of the buckle plate is hinged to the mounting base body through a rotary shaft, a reset spring and a bolt are arranged on a bottom surface of the buckle plate and are respectively located on a front side and a rear side of the rotary shaft, the 15reset spring has two ends separately making contact with the buckle plate and the mounting base body, and the bolt has a top fixed to a bottom surface of the buckle plate and a bottom matched with the clamping groove.
wherein a plurality of rotary pin bearing seats are arranged in the mounting base body side by side at intervals, 20concaves matched with the rotary pin are formed in the rotary pin bearing seats, and the rotary pin is mounted in the concaves.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1  is/are objected to because of the following informalities: 
page 2, line 12 “lamp for 24 for 120 hours” should be changed to read--lamp for 120 hours--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites “a clamping groove matched with the lock structure” and “a bottom matched with the clamping groove”. This is vague and indefinite because it is not apparently clear what is mean by “matched with the lock structure” and “matched with the clamping groove”. Is this implying that the clamping groove aligns with the locking structure and the bolt when locked in place? The clamping groove is not always locked in place so when is it “matched”? 
	Claim 1 recites “wherein a plurality of rotary pin bearing seats are arranged in the mounting base body side by side at intervals, concaves20concave matched with the rotary pin are formed in the rotary pin bearing seats, and the rotary pin is mounted in the concaves.” This is vague and indefinite because it is not apparent what is meant by “concaves matched with the rotary pin are formed in the rotary pin bearing seats, and the rotary pin is mounted in the concaves”. Further, is this implying that the “concaves” are part of the whole mounting base body to facilitate supporting the rotary pin or just in the ends where the rotary pin beating seats are?   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1 are  rejected under 35 U.S.C. 103 as being unpatentable over tackle warehouse (NPL YouTube video attached) herein Tackle, in view of Chapralis (US2984038A), and in view of Marfori (US5471778A), and in view of Girch Jr. et al. (US8040066B1) herein Girch. 

    PNG
    media_image1.png
    715
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    829
    677
    media_image2.png
    Greyscale

Regarding claim 1:
Tackle teaches:
A foldable dip net provided with a handle, (images above and video link attached minutes 5:45 -6:10)
comprising a handle, (Figure 1, Reference a)
a connector (Figure 1, Reference b)
and a net rack, (Figure 1, Reference c)
wherein the handle comprises a U-shaped support, (Figure 1, Reference e)
a handle lever is arranged at a first end of the 5U-shaped support, (Figure 1, Reference e)
and an arm rest plate is arranged at a second end of the U-shaped support; (Figure 1, Reference f)
the second end of the U-shaped support being distal to the net rack than the first end of the of the U-shaped support; (Figure 1, see how the second end of the U-shaped support (f) is distal to the net rack (c) than the first end (e))
the connector comprises a mounting base body fixed to first end of the U-shaped support, (Figure 1, Reference g)
wherein the connector is an airtight and waterproof structure (Figure 1, Reference b, 5:45 -6:10) 
and a lock structure arranged on the dip net configured to fold the dip net in half for storage (video minutes 5:46-5:55) 
However, tackle doesn’t explicitly teach:
and a lock structure is arranged on the mounting base body; and a end of the net rack is hinged to the mounting base body through a rotary pin, a clamping groove matched with the lock structure is formed in a side wall of the rotary pin, and the net rack is locked on the mounting base body 10through the lock structure,
wherein the lock structure comprises a buckle plate, a middle of the buckle plate is hinged to the mounting base body through a rotary shaft, a reset spring and a bolt are arranged on a bottom surface of the buckle plate and are respectively located on a front side and a rear side of the rotary shaft, the 15reset spring has two ends separately making contact with the buckle plate and the mounting base body, and the bolt has a top fixed to a bottom surface of the buckle plate and a bottom matched with the clamping groove;
wherein a plurality of rotary pin bearing seats are arranged in the mounting base body side by side at intervals, 20concaves matched with the rotary pin are formed in the rotary pin bearing seats, and the rotary pin is mounted in the concaves.
Chapralis teaches:

    PNG
    media_image3.png
    336
    197
    media_image3.png
    Greyscale

A foldable dip net provided with a handle, (Abstract and Figures)
comprising a handle, (Figure 1, Reference 3)
and a net rack, (Figure 1, Reference 1)
and a lock structure is arranged on the mounting base body; (Figure 5)
 and an end of the net rack is hinged to the mounting base body through a rotary pin, (Figure 4-7, Reference 13)
a clamping groove matched with the lock structure is formed in a side wall of the rotary pin, (Figure 5, Reference 14a)
and the net rack is locked on the mounting base body 10through the lock structure, (see figure 1)
wherein the lock structure comprises a buckle plate, (Figures 4-5, 8, Reference 14)
a middle of the buckle plate is hinged to the mounting base body through a rotary shaft, (Figure 4, References 4, 13)
a reset spring (Figure 5, 8, Reference 17, column 2, lines 21-24)
and a bolt are arranged on a bottom surface of the buckle plate (Figure 4, Reference 21)
and are respectively located on a front side and a rear side of the rotary shaft, (Figure 4, spring 17 is located on front side of the rotary shaft 4,13 and the bolt 21 is located on a rear side of the rotary shaft 4,13)
the 15reset spring has two ends separately making contact with the buckle plate and the mounting base body, (the spring 17 makes contact with the buckle plate 14 and mounting base body 5 at 19 and at the first point of contact with the mounting base body)
and the bolt has a top fixed to a bottom surface of the buckle plate and a bottom matched with the clamping groove. (see how 21 has a top fixed to a bottom surface of the buckle plate 14 and a bottom matched with the clamping groove Fig. 8 )
wherein a plurality of rotary pin bearing seats are arranged in the mounting base body side by side at intervals, (Figure 8, Reference 16)
 20concaves matched with the rotary pin are formed in the rotary pin bearing seats, and the rotary pin is mounted in the concaves. (Figure 8, 5, 7 see how the rotary pin 13 is mounted in the rotary pin bearing seats 16)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the foldable dip net of Tackle since it already discloses a type of folding mechanism in the video with the folding mechanism of Chapralis to facilitate easy use and storage for the user when fishing alone. 

wherein a hanging plate is arranged behind the arm rest plate and is provided with a through hole;
Marfori teaches:

    PNG
    media_image4.png
    856
    563
    media_image4.png
    Greyscale

A foldable dip net (Abstract and Figures)
An arm rest plate (Figure 2, Reference 43)
Wherein a hanging plate is arranged behind the arm rest plate (Figure 1 -2, Reference 3)
And is provided with a through hold allowing a sling to penetrate through. (See the aperture in hanging plate (a) capable of allowing a sling to penetrate through)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the foldable dip net of Tackle to incorporate a hanging plate as taught by Marfori to allow a line and hook to be attached to the fishing net to catch a greater number of fish. 
Tackle doesn’t teach:
wherein a light-emitting unit is arranged in the mounting base body comprising a control switch
However, in an alternative embodiment Tackle does teach:

    PNG
    media_image5.png
    850
    1253
    media_image5.png
    Greyscale

a dip net with a handle (5:05-5:29)
wherein a light-emitting unit is arranged in the mounting base body (Figure above, Reference L is arranged in the mounting base body M, minute 5:05-5:29) 
comprising a LED lap and (See white LED lamp above)
a control switch (see control switch user is pressing at 5:07, 5:16-5:17)
when the control switch is pressed different times, the LED lap emits a variety of lights (minutes 5:05-5:29)
and when the control switch is not pressed for 5-10 minutes, the LED lamp turns off (5:18-5:26)

 However, Tackle as modified by the alternative embodiment doesn’t teach:
wherein a light-emitting unit is arranged in the mounting base body and comprises a battery, the LED lamp is fixed to a forefront of the mounting base body, the control switch is arranged on an upper surface of the mounting base body, the battery is mounted in the mounting base body, and the battery, the control switch and the LED lamp are operatively connected; 
wherein a battery case is arranged in the mounting base body and is provided with a battery case cover plate, the battery case cover plate is located at a bottom of the mounting base body and is fixed to the mounting base body with screws, and the battery is mounted in the battery case.
wherein the light-emitting unit further comprises a control chip adjusting brightness of the LED lamp, and the control chip is connected between the control switch and the LED lamp;
when the control switch is pressed once, the LED lamp emits a near light; when the control switch is pressed twice, the LED lamp emits a distant light; when the control switch is pressed three times, the LED lamp emits a scattered light; when the control switch is pressed four times, the LED lamp emits a continuously-twinkling light; when the control switch is pressed five times, the LED lamp turns off;

a light-emitting unit (Figures and Abstract, Reference 10)
a battery (Figure 5, Reference 46)
a control switch (Figure 1, 5, Reference 34a, 34) 
an LED lamp (Figure 5, Reference 50)
and the battery, the control switch and the LED lamp are operatively connected through a wire; (Figure 5, Reference 52)
wherein a battery case is arranged in the mounting base body (Figure 5, Reference 14)
and is provided with a battery case cover plate, (Figure 5, Reference 26)
and the battery is mounted in the battery case (Battery 46 is mounted in the battery case 14)
wherein the 15light-emitting unit further comprises a control chip (Fig. 5, Reference 36, column 4, line 4-18)
adjusting the brightness of the LED lamp, (column 4, line 13-18)
and the control chip is connected between the control switch and the LED lamp (the control chip 36 is connected between the control switch 34a, 34 and an LED lamp 50)
when the control switch is pressed once, the LED lamp emits a near light; when the control switch is pressed twice, the LED lamp emits a distant light; when the control switch is pressed three times, the LED lamp emits a scattered light; when the control switch is pressed four times, the LED lamp emits a continuously-twinkling light; when the control switch is pressed five times, the LED lamp turns off; (column 4, line 4-18, the LED can provide different kinds of light)

Tackle as modified by Girch doesn’t teach:
the battery case cover plate is located at a bottom of the mounting base body
 and is fixed to the mounting base body with screws,
Girch does teach teaches:
wherein the battery case cover plate is removable via sliding mechanism ( column 3, lines 37-54)
It would have been an obvious substitution of functional equivalents to substitute the battery case cover plate located at a bottom of the mounting base body and fixed to the mounting base body with screws to change the battery for a removable battery case cover plate as in Girch, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because the function of the battery remains the same, to provide the energy needed for the light-emitting unit to provide the user with light to use the dip net to fish during the night.
Tackle as modified by Girch doesn’t teach:
wherein the battery is an 9V instrument battery and continuously supplies voltage-reduced power to the LED lamp for 120 hours,
Girch teaches:
wherein the battery is a rechargeable battery and supplies voltage-reduced power to the LED lamp. (column 1, line 65-66, column 4, lines 25-31)
However, it would have been an obvious substitution of functional equivalents to substitute the rechargeable battery of Girch for a 9V instrument battery that supplies the LED lamp for 120 hours, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have yielded predictable results because the function of the battery remains the same, to provide the energy needed for the light-emitting unit to provide the user with light to use the dip net to fish during the night.
Tackle as modified by Girch doesn’t teach:
the control chip is an EN8F202 LED-drive single chip microcomputer chip
Girch teaches:
a control chip configured as a microcontroller (Fig. 5, Reference 36, column 4, line 4-18)
However, it would have been an obvious substitution of functional equivalents to substitute the microcontroller control chip of Girch for an EN8F2020 LED-drive single chip microcomputer chip, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have yielded predictable results because the function of the microchip remains the same, to provide the control of LED lamp to provide the user with light to use the dip net to fish during the night.
	 Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 01/15/2020 have been fully considered but they are not persuasive. 
Applicant traversed the objection to the Drawings stating that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented…” and “an express illustration of feature “reset spring”, “bolt”, “battery”, “control chip”, “the foldable dip net in a folded position”, “the lock structure”, “the rotary pin nearing seats” and other terms as well as their location is not necessary for understanding by one of ordinary skill in the art. 
This is not found persuasive because under 37 CFR 1.83(a) the drawings must show every feature of the invention specified in the claims.  	
Applicant argued that Tackle is not prior art as defined by 35 U.S.C. 102…that it is not a “printed publication” and not “publically accessible”. 
The examiner asserts that 35 U.S.C. 102(a)(1) states:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

Tackle Warehouse, one of the leading online fishing retailers, takes you behind the closed doors of the world's largest sport fishing trade show - the 2018 ICAST Show in Orlando, Florida. The International Convention of Allied Sportfishing Trades, better known as ICAST, is where the fishing industry introduces the newest products and latest innovations for the upcoming year. 

Closed to the public, Tackle Warehouse delivers the most extensive ICAST video coverage on the web. We interview the actual pro anglers, engineers and product designers behind the new products to give you the most in-depth look possible at this year's newest tackle.  
It is clear that the phrase “Closed to the public” is referring to the ICAST trade show and not the video itself. Therefore, the rejection is maintained.  

	Applicant argued that one of ordinary skill in the art would not have success in combining Tackle with Chapralis. 
	While the examiner agrees that mechanical function of the locking mechanism is different between Chapralis and the claimed invention, the claims as written read on the prior art and the rejection is being maintained. The examiner suggests to amend the claim to distinguish it over the prior art (Chapralis). Thus, the rejection is maintained.  
	Applicant argued that one of ordinary skill in the art would not have success in combining Tackle with Marfori. 
	The examiner asserts that Marfori is not being relied on for the folding mechanism, rather for the handing plate with a through hole. Thus, the rejection is maintained.  
	Applicant argues that the LED in Girch is not waterproof and is not suitable for use underwater. 
	However, the examiner points the applicant to the rejection above wherein the alternative embodiment of Tackle is modified with Tackle such that it comprises an LED light unit suitable for use underwater which is then modified with Girch. 
Applicant argues that “the mere fact that references can be combined does not render the resultant commination obvious unless the results would have been predictable to one of ordinary skill in the art”. 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the primary reference suggests and teaches the foldable dip net as claimed without including the details of the locking structure, the lighting unit, and the handing plate comprising a through hole. It would have been obvious to combine Tackle with the various references cited above since Tackle preforms the same function as the claimed invention. See claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642